Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed  on 4/28/22,  regarding “Restriction Requirement”  where in   Group l has been elected without traverse.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11.12.20, 3.16.21., 11.12.21 and 2.17.22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claim 1-5 and 21-25 in the reply filed on 4/8/22 is acknowledged.
Claim Objections
Claims 1-5 and 21-25 are objected to because of the following informalities: 
Each limitations should end with ”;” , instead of “,”
Please refer to following limitation in claim 1: 
“---network side---“. It is not specific as to what element, module or device in network.  Network side is broad and vague in the context In specification [0030], it is policy control function (PCF) or is it Registration complete (sent to New AMF)?  It should be  specific.
“---network identifier---".  Network is an environment in which devices are included.  Network is named , whereas devices are either named or identified. Specification does not define network identifier.
Please refer to lines 15-17 in claim 1. Following limitation is repeating earlier limitation.
“---reporting the UE policy information corresponding to the network identifier of the first network; and reporting the UE policy information corresponding to the network identifier of the second network;”
Please refer to lines 12 -15 in claim 21, wherein line 14 should be amended as indicated below:: 
wherein the processor is configured to execute the computer program to report UE policy information corresponding to “one of” a network identifier of a first network and UE policy information corresponding to a network identifier of a second network to the network side;
Further, refer to lines 14-16 in claim 21, where in following limitation is repeated , there is no 
additional value.
“---report the UE policy information corresponding to the network identifier of the first network; or report the UE policy information corresponding to the network identifier of the second network; ---  “ 
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
Following acronyms occurring first instance in following paragraphs  be described as to what these are:
[0002]  WLANSP policy and a URSP policy.
[0035]--- NAS layer---.
[0041] --- ID acquisition flow (PEI). What is PEI, stands for?
[0042]--- EIR---.
[0043] 13) UDM selection;
[0049] 19-20) --- N3IWF;
[0057]---RSD--- SSC mode and a DNN
Network identifier is not defined  .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-5 and 21 25 are rejected under 35 U.S.C. 102 2 a (1) as being anticipated by  NPL (SA WG2 Meeting #128bis,  $2-188754 , 20 - 24 August, 2018, Sophia-Antipolis, France.), henceforth, D1.
For claims 1 and 21, D1 discloses following limitations:
An information processing method, which is applied to a terminal device, the method comprising: 
(D1: 6.1.2.2.2, Access network discovery & selection policy (ANDSP) or UE Route Selection Policy (URSP) or 
both using Npcf and Namf service operations.)
reporting UE policy information corresponding to at least one network identifier to a network side,
wherein the at least one network identifier is a network identifier corresponding to part of UE policy information currently stored in the terminal device, said reporting UE policy information corresponding to at least one network identifier to a network side comprises: reporting UE policy information corresponding to a network identifier of a first network to the network side, wherein the first network is a network currently accessed by the terminal device or a network the terminal device currently requests to access, or said reporting UE policy information corresponding to at least one network identifier to a network side comprises one of: reporting UE policy information corresponding to a network identifier of a first network and UE policy information corresponding to a network identifier of a second network to the network side; reporting the UE policy information corresponding to the network identifier of the first network; and reporting the UE policy information corresponding to the network identifier of the second network; 
wherein the first network is a home network, and the second network is a visited network.
(D1is the closest prior art, and discloses (section 6.1.2.2.2): at registration, UE provides, by means of
an AMF (Authentication Management Function), a list of policy section identifiers (PSIs) identifying policy sections that are currently stored in the UE (equivalent to being applied to a terminal device, and reporting, to a network side, UE policy information corresponding to at least one network identifier).PLMN ID is provided to the UE and used to indicate which PLMN a PSI list belongs to (that is, the at least one network identifier is a network
identifier corresponding to part of UE policy information currently stored in the terminal device). The PCF
provides UE access selection and PDU Session related policy information to the UE, ie. UE policies, the
policy information being transmitted to the UE via the AMF; and the UE updates the stored UE access
selection and PDU Sessions election policies by the one provided by the PCF as follows: if the UE has
no Policy Sections with the same PSI, the UE stores the Policy Section; if the UE has existing Policy
Sections with the same PSI, the UE replaces the stored Policy Section with the received information: and
The UE may remove the stored Policy Section if the received information content is ernpty . Multiple Policy
Sections are provided, and one or several URSP rules ( UE policy )  are assigned to each Policy Section. 
	For claim 21, D1 discloses A terminal device, comprising a processor, and a memory configured to store a computer program capable of running on the processor
	(D1: 6.1.2.2.2 , The UE access selection and PDU Session related policy control  (Processor) policy control enables the PCF to provide UE access selection and PDU Session related policy information to the UE  UE policy information currently stored in the terminal device (Memory)).
Rest of limitations are same as in claim 1,

For claims 2 and 22, D1 discloses all limitations of subject matter , as applied to preceding claims 1 and 21, respectively. In addition, D1 discloses following limitations:
the UE policy set comprises: at least one UE policy, and a UE policy section identifier and a network identifier corresponding to each UE policy, wherein one network identifier corresponds to at least one UE policy section identifier; and one UE policy section identifier corresponds to at least one UE policy.
(D1: 6.1.2.2.2, UE provides, by means of an AMF (Authentication Management Function),a list of policy section identifiers (PSIs) identifying policy sections that are currently stored in the UE (equivalent to being applied to a terminal device, and reporting, to a network side, UE policy information corresponding to at least one network identifier).PLMN ID is provided to the UE and used to indicate which PLMN a PSI list belongs to (that is, the at least one network identifier is a network identifier corresponding to part of UE policy information currently stored in the terminal device).

For claims 3 and 23, D1 discloses all limitations of subject matter , as applied to preceding claims 1 and 21, 
respectively. In addition, D1 discloses following limitations:
wherein said establishing a connection with a first network comprises at least one of: the terminal device initiating a registration flow, the terminal device initiating a service request flow, the terminal device initiating a UE policy request flow, and the terminal device initiating a PDU session establishment flow.
(D1is the closest prior art, and discloses (section 6.1.2.2.2): at registration, UE provides, by means of
an AMF (Authentication Management Function).

	For claims 4 and 24, D1 discloses all limitations of subject matter , as applied to preceding claims 1 and 21, 
respectively. In addition, D1 discloses following limitations:
	wherein said reporting the UE policy information corresponding to the at least one network identifier to the network side, such that the network side updates the UE policies stored in the terminal device based on the received UE policy information.
(D1: 6.1.2.2.2, reporting, to a network side, UE policy information corresponding to at least one network identifier).PLMN ID is provided to the UE and used to indicate which PLMN a PSI list belongs to (that is, the at least one network identifier is a network identifier corresponding to part of UE policy information currently stored in the terminal device). The PCF provides UE access selection and PDU Session related policy information to the UE, ie. UE policies, the policy information being transmitted to the UE via the AMF; and the UE updates the stored UE access
selection and PDU Sessions election policies by the one provided by the PCF.)

	For claims 5 and 25, D1 discloses all limitations of subject matter , as applied to preceding claims 1 and 21, 
respectively. In addition, D1 discloses following limitations:
wherein the UE policy information comprises at least: a UE policy section identifier, and/or at least a part of contents of the UE policy.
(D1: 6.1.2.2.2., UE provides, by means of an AMF (Authentication Management Function), a list of policy section identifiers (PSIs) identifying policy sections that are currently stored in the UE (equivalent to being applied to a terminal device,)
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lau et al (20170374695) discloses Techniques described herein may enable user equipment (e.g., user broadband devices, Internet of Things (IoT) devices, etc.) to connect to different core networks of a wireless telecommunication network. The core networks may support different network services (e.g., Voice over Internet Protocol (VoIP) services, Internet access service, telematics services, Video on Demand (VoD) services, etc.) and a UE may connect be connected to the appropriate core network based on an Access Point Name identifier (APN ID) that the UE may provide to the network (e.g., upon sending a request to connect to the wireless 
telecommunication network).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Niraz Sivji can be reached on 571-270-7462.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-
786-9199 (IN USA OR CANADA) or 571-272-1000. 
/INDER P MEHRA/Primary Examiner, Art Unit 2647